DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 3/24/2021. The withdrawn claims 8-12 have been rejoined with the allowed claim set.

Allowable Subject Matter
2. 	Claims 1– 14 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference: Goeke, et al. (WO 2014/207205 A1).
	Summary of Claim 1:
A compound of formula 

    PNG
    media_image1.png
    144
    295
    media_image1.png
    Greyscale


in the form of any one of its stereoisomers or a mixture thereof, and wherein the dotted line represents a carbon-carbon single or double bond; 

X represents a CN or CHO group; 

R1 represents a hydrogen atom and each R2 and R3 independently from each other, represents a hydrogen atom or a C1-2 alkyl group; 

and R represents a group of formula -[CH2]nC(Me)20H, wherein n is 1 or 2; 

said R being a meta or para substituent of the aromatic ring, relative position 1;

wherein the compound of formula (I) imparts odor notes of the lily of the valley.






    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Goeke et al. further teach 3-(3-(3-hydroxy-3-methylbutyl)phenyl)-2-methyl propanal (page 16 line 28) which corresponds to the following:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Goeke et al. teach the compound for a fragrance composition (claim 7).

Goeke et al. do not teach or fairly suggest the claimed compound, wherein the compound comprises, in particular, R1 being hydrogen. Goeke et al. are further silent on the odor notes of the compound. Applicant demonstrated the compounds of Goeke et al. result in substantially different odor 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
        

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763